OPINION OF THE COURT
Per Curiam.
Byron Elliott Kirkland has submitted an affidavit dated August 27, 1990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Kirkland was admitted to the practice of law by the Appellate *498Division of the Supreme Court, Second Judicial Department, on June 28, 1978.
Mr. Kirkland acknowledges that he is currently the subject of an investigation by the Grievance Committee for Tenth Judicial District concerning allegations that he converted escrow funds to his own use. The funds were ultimately returned to the client.
Mr. Kirkland indicates that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. Counsel to the Grievance Committee recommends that the court accept the resignation.
Under the circumstances herein, the resignation of Byron Elliott Kirkland as a member of the Bar is accepted and directed to be filed. Accordingly, Byron Elliott Kirkland is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and O’Brien, JJ., concur.
Ordered that the resignation of Byron Elliott Kirkland is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Byron Elliott Kirkland is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Byron Elliott Kirkland shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Byron Elliott Kirkland is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.